717 N.W.2d 878 (2006)
William Q. TINGLEY, III, William Q. Tingley, and Daniel R. Bradley, Plaintiffs-Appellees, and
Proto-Cam, Inc., Bend Tooling, Inc., and Tennine Corporation, Plaintiffs,
v.
Robert F. WARDROP, II, William J. Fisher III, Todd R. Dickinson, Wardrop & Wardrop, P.C., Dickinson Wright, PLLC, Fisher & Dickinson, P.C., 900 Monroe LLC, 940 Monroe LLC, Pioneer Incorporated, Dykema Excavators, Inc., and Fifth Third Bancorp, Defendants, and
City of Grand Rapids and John H. Logie, Defendants-Appellants.
William Q. Tingley, III, William Q. Tingley, and Daniel R. Bradley, Plaintiffs-Appellees, and
Proto-Cam, Inc., Bend Tooling, Inc., and Tennine Corporation, Plaintiffs,
v.
Robert F. Wardrop, II, William J. Fisher III, Todd R. Dickinson, Wardrop & Wardrop, P.C., Dickinson Wright, PLLC, Fisher & Dickinson, P.C., Dykema Excavators, Inc., Fifth Third Bancorp, City of Grand Rapids, and John H. Logie, Defendants, and
900 Monroe LLC, 940 Monroe LLC, and Pioneer Incorporated, Defendants-Appellants.
William Q. Tingley, III, William Q. Tingley, and Daniel R. Bradley, Plaintiffs-Appellees, and
Proto-Cam, Inc., Bend Tooling, Inc., and Tennine Corporation, Plaintiffs,
v.
Robert F. Wardrop, II, William J. Fisher III, Todd R. Dickinson, Wardrop & Wardrop, P.C., Dickinson Wright, PLLC, Fisher & Dickinson, P.C., 900 Monroe LLC, 940 Monroe LLC, Pioneer Incorporated, City of Grand Rapids, John H. Logie, and Fifth Third Bancorp, Defendants, and
Dykema Excavators, Inc., Defendant-Appellant.
Docket Nos. 128901, 128907, 128909. COA No. 243171.
Supreme Court of Michigan.
July 31, 2006.
On order of the Court, the motion for reconsideration of this Court's order of April 7, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant the motion for reconsideration.
WEAVER, J., dissents and states as follows:
For the reasons stated in my dissent to the order in this matter which issued April 7, 2006, I would grant reconsideration and deny leave to appeal. 474 Mich. 1104, 711 N.W.2d 382 (2006) (Weaver, J., dissenting).